Citation Nr: 1108497	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-37 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel
INTRODUCTION

The Veteran had active military service from January 1969 to January 1971.  He died in May 2002.  The appellant is his widow (surviving spouse).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In November 2010, the appellant testified at a hearing at the Board's Central Office in Washington, DC, before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the death certificate of the Veteran reveals that he died on May [redacted], 2002.  The death certificate lists the immediate cause of death as coronary artery atherosclerosis.  A contributory cause of death was also listed - an enlarged heart.  An autopsy was also evidently performed.  At the time of his death, the Veteran did not have a single adjudicated service-connected disability.  In other words, none of his heart problems were service-connected at the time of his death.  

The appellant-widow contends that the causes of death listed on the Veteran's death certificate - coronary artery atherosclerosis and an enlarged heart, are related to Agent Orange or other herbicide exposure during his military service.  She also believes that the Veteran had stress from service-connected posttraumatic stress disorder (PTSD) which caused the heart condition that caused his death.  In other words, his heart disease was secondary to service-connected PTSD.  Stated yet another way, the Veteran should be service-connected for PTSD, which is a contributory cause of death for his heart disease.  She also claims service connection on a "presumptive" basis for arthritis, hepatitis C (liver disease), Raynaud's disease, hypertension, and diabetes.  She does not adequately explain how these disorders would relate to the Veteran's eventual death.  See February 2005 and November 2010 appellant statements; December 2008 Notice of Disagreement (NOD); September 2009 VA Form 9; and November 2010 hearing testimony.    

However, before addressing the merits of service connection for the cause of the Veteran's death, the Board finds that additional development of the evidence is required.

First, with regard to the Veterans Claims Assistance Act of 2000 (VCAA), the notice letter sent by the Agency of Original Jurisdiction (AOJ) to the appellant in July 2004 is insufficient.  This letter does not in any way comply with the U.S. Court of Appeals for Veterans Claims (Court's) recent decision in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  That is, for the cause of death claim, VCAA notice must include (1) a statement of the conditions for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Id.  

In this regard, the appellant's cause-of-death claim for a heart disorder (currently a nonservice-connected condition), is based on alleged exposure to herbicides during service.  In addition, alleged PTSD is also currently a nonservice-connected condition. The July 2004 VCAA letter did not address the unique evidentiary requirements to establish service connection for PTSD or a herbicide-related disease such as ischemic heart disease.  Moreover, this letter must comply with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), insofar as notifying her of all elements of her claim, including concerning the downstream effective date. 

Second, the Veteran's death certificate indicates he died on May [redacted], 2002 at the Fayette Community Hospital, in Fayetteville, Georgia.  But these private, terminal death records are not present in the claims folder.  In addition, the death certificate indicates that an autopsy was in fact performed on the Veteran.  Yet the autopsy report from the appropriate Georgia state agency is not present in the claims folder.  In any event, his terminal private records and the autopsy report, if available, may provide more detailed information as to the cause of his death, but they are not present in the claims folder.  VA is required to make reasonable efforts to obtain all "relevant" records, including private and non-Federal records like these, which the Veteran or, in this instance, his heirs adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  VA regulation clarifies that "reasonable efforts" will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  In the present case, the AOJ should contact the appellant and ask her to submit these records, herself, if she has them in her personal possession or to complete and return the necessary authorization (VA Form 21-4142) for VA to obtain them for her.  

Third, the AOJ has not secured the Veteran's service personnel records (SPRs) from the National Personnel Records Center (NPRC), a military records repository in St. Louis, Missouri, or other appropriate location.  In this regard, VA is required to obtain "relevant" records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  These records include military records such as SPRs.  38 C.F.R. § 3.159(c)(2) and (3).  When VA attempts to obtain records from a Federal department or agency, the efforts to obtain these records must continue until the records are obtained unless it is reasonably certain the records do not exist or that further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3).  The standard for VA is very high.  Therefore, there needs to be a specific determination of whether there are SPRs for the Veteran, and, if there are not, this needs to be expressly indicated in the record and the appellant-widow appropriately notified.  It is necessary to secure SPRs in the present case to confirm whether there was herbicide exposure for the Veteran during service at Fort Lewis, Washington, as the appellant alleges.  

Fourth, additional development is required for alleged herbicide exposure.  As to the Veteran's alleged in-service herbicide exposure, the Board acknowledges that the cause of the Veteran's death, heart disease, is now one of the diseases associated with herbicide exposure for purposes of the presumptive service connection.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  That is, as to ischemic heart disease, effective August 31, 2010, VA amended the applicable herbicide regulation, 38 C.F.R. § 3.309(e), to add ischemic heart disease to the list of diseases associated with exposure to herbicide.  Ishemic heart disease includes, but is not limited to: acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) immediately following Hodgkin's disease.  See 38 C.F.R. § 3.309(e) (to be codified at 38 C.F.R. pt. 4); 75 Fed. Reg. 53,202 - 53,205 (August 31, 2010).  This amendment is effective for all claims received by VA on or after August 31, 2010, and to claims pending before VA on that date, which includes the current service connection claim for cause of death in the present case.  

However, the Board sees that the Veteran does not have "service in Vietnam," such that exposure to herbicides may not be presumed.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  Although the appellant indicates that the Veteran visited Vietnam when his brother died in March 1971, this occurred post-service, not during service, as the appellant contended at the hearing.  In this vein, the Veteran's DD Form 214 confirms that the Veteran was discharged from service in January 1971, prior to his brother's death in Vietnam in March 1971.  Thus, the Veteran was not on active duty if he did indeed visit Vietnam in March 1971.  Since the Board has determined that the Veteran did not serve in the Republic of Vietnam during the Vietnam era during his active service, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related disease under 38 C.F.R. § 3.309(e) to be applicable.  The appellant contends the Veteran was exposed to herbicides such as Agent Orange while stationed in Fort Lewis, Washington.  As a military policeman, the Veteran told her he was responsible for transporting and guarding the Agent Orange at the base and on transport trains.  Specifically, she states he transported the Agent Orange barrels to loading areas, and was present when tests were carried out on the Agent Orange.  On one occasion, she says a barrel of Agent Orange was punctured causing exposure.  See December 2008 NOD; November 2010 appellant statement; November 2010 hearing testimony at pages 4-5, 9, 14.  To cover all bases, the AOJ should send an E-mail inquiry to the Agent Orange Mailbox and secure a copy of the Department of Defense (DOD) Inventory listing all herbicide use, storage, and testing sites.  This document should be associated with the claims folder.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block o.  

Fifth, the AOJ should then contact the U.S. Army Joint Services and Research Center (JSRRC) and ask if there is any evidence of in-service herbicide exposure for the Veteran's unit in Fort Lewis, Washington.  His unit and the specific dates he was assigned to Fort Lewis should be secured from the Veteran's SPRs.  A Formal Finding should then be issued by the JSRRC coordinator.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block o.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a new VCAA notice letter compliant with the case of Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Specifically, this letter must include (A) a statement of the conditions for which the Veteran was service-connected at the time of his death (he was not service-connected at death); (B) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (C) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  In particular, the Board emphasizes that this VCAA letter should:

 (A)  Address the unique evidentiary requirements for service connection for herbicide-related and PTSD claims;
(B)  Provide copies to the appellant of the appropriate questionnaires for PTSD or herbicide-related claims; and 
(C)  Comply with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), insofar as notifying the appellant of all elements of her claim, including the downstream effective date element. 

2.  Contact the appellant and ask that she submit or authorize VA to obtain (by way of VA Form 21-4142) terminal private treatment records of the Veteran and the autopsy report.  Specifically, the records in question are (A) the Veteran's terminal records from Fayette Community Hospital, in Fayetteville, Georgia, dated in May 2002; and (B) the Veteran's autopsy report from the appropriate Georgia state agency, referenced in the death certificate.  If she provides a completed release form authorizing VA to obtain these records, then attempt to secure them in compliance with VA law and regulation.  See 38 C.F.R. § 3.159(c)(1).  The appellant is strongly advised to cooperate with VA efforts to assist her with her claim.  

3.  Contact the NPRC or other appropriate location and request the Veteran SPRs for his active military service with the Army from January 1969 to January 1971.  If no SPRs are available, a negative reply to that effect is required.  

4.  Send an E-mail inquiry to the Agent Orange Mailbox (VAVBAWAS/CO/211/AGENTORANGE) and secure a copy of the DOD Inventory listing all herbicide use, storage, and testing sites.  Determine from this document if there is any probative evidence the Veteran was exposed to Agent Orange while stationed as a military policeman in Fort Lewis, Washington per the dates listed in his SPRs.  This DOD Inventory document should be associated with the claims folder.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block o.  

5.  After completion of instruction 4 above, if herbicide exposure is not confirmed based on the DOD Inventory, ask the JSRRC to confirm if there is any evidence of in-service herbicide exposure for the Veteran's unit at Fort Lewis, Washington.  His unit and the specific dates he was assigned to Fort Lewis should be secured from the Veteran's SPRs.  If no records are available from the JSRRC, a response to that effect is required and should be documented in the file.  A Formal Finding should be issued by the JSRRC coordinator.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block o.  

6.  After completion of the above, and any additional notice or development deemed necessary, readjudicate the cause of death claim.  If the claim is not granted to the appellant-widow's satisfaction, send her and her representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




